Citation Nr: 0825988
Decision Date: 08/01/08	Archive Date: 10/09/08

Citation Nr: 0825988	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  07-20 242	)	DATE AUG 01 2008
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for a 
generalized anxiety disorder (formerly evaluated as anxiety 
reaction manifested by tachycardia, irritability and 
nervousness).

[In a separate decision following this order to vacate the 
June 2008 Board decision, the Board will dismiss the 
veteran's appeal.]


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).

In a June 11, 2008 decision, the Board denied the claim on 
appeal.  Later that month, VA was advised that the veteran 
had died on [redacted] 2008.  Thus, the Board did not learn of 
the veteran's death until after it entered its decision.  As 
a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Because of the 
death of the veteran, the Board lacked jurisdiction to 
adjudicate the merits of the appeal and to issue the June 11, 
2008 decision.  



Accordingly, the June 11, 2008 Board decision addressing the 
issue of entitlement to a rating in excess of 30 percent for 
a generalized anxiety disorder is vacated.




	                        
____________________________________________
	L. HOWELL  
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 0819306	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  07-20 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for a 
generalized anxiety disorder (formally evaluated as anxiety 
reaction manifested by tachycardia, irritability and 
nervousness).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 until February 
1946.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
psychiatric disorder has been productive of symptoms 
resulting in depression and anxiety; impaired speech 
patterns, more than weekly panic attacks, inability to 
understand complex commands, and impaired judgment and 
abstract thinking have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Throughout the rating period on appeal the veteran is 
assigned a 30 percent evaluation for a generalized anxiety 
disorder, pursuant to DC 9400.  Under that code section, a 30 
percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational asks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

In order to be assigned the next-higher 50 percent rating, 
the evidence must show there is occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Board has reviewed the evidence of record during the 
period in question and finds that the evidence does not 
support an evaluation in excess of 30 percent for any portion 
of the rating period on appeal, as will be discussed below.  

The overall evidence of record does not indicate that the 
veteran's psychiatric disorder has caused speech or thought 
disorders.  To the contrary, a VA examination in July 2006 
noted that his speech was spontaneous and his thought process 
and content unremarkable. Additionally, the VA examination 
report notes that the veteran understood the outcome of his 
behavior. 

Next, although a VA treatment note in June 2007 indicated 
that the veteran's insight was poor and judgment limited, 
this was not confirmed by later treatment records as the 
veteran failed to report to a scheduled November 2007 VA 
examination.  In addition, as noted above, the VA examiner 
noted that the veteran understood the outcomes of his 
behavior and understood that he had a problem.  However, his 
behavior was not inappropriate, he was able to interpret 
proverbs appropriately, had good impulse control, was able to 
do serial 7s, and could maintain personal hygiene.  

The evidence of record also fails to indicate significant 
memory impairment.  Remote memory and immediate memory were 
reported as normal, recent memory was reported as mildly 
impaired.  Next, panic attacks or psychotic symptoms have not 
been shown.  Specifically, he denied panic attacks, 
obsessive/ritualistic behavior, delusions, or hallucinations 
at the time of the VA examination.  Further, while the 
veteran had problems with household chores, shopping, 
bathing, sports/exercise, traveling, and driving, the 
examiner noted that it was due to his medical problems and 
not mental health issues.

Additionally, the record fails to reflect suicidal or 
homicidal intent. Two VA treatment records in June 2007 note 
that the veteran exhibits passive suicidal ideation, however 
they go on to say that the veteran is not actively suicidal 
and has no plans to harm himself. The evidence also fails to 
identify inappropriate behavior other than feeling depressed 
and anxious.  The evidence does reflect normal personal 
hygiene, and orientation to person, place and time.

Despite the mood disturbances detailed above, the overall 
evidence does not show that the veteran's psychiatric 
disorder warrants the next-higher 50 percent evaluation under 
the general rating formula for mental disorders.  

In concluding that a disability rating in excess of 30 
percent is not warranted, the Board has also considered the 
veteran's Global Assessment of Functioning (GAF) scores 
assigned in a July 2006 VA examination and June 2007 VA 
treatment record.  

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  

Here, the July 2006 VA examination revealed a GAF score of 
52, while a VA treatment record from June 2007 revealed a GAF 
score of 45-50. In this regard, the Board notes that scores 
ranging from 51-60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). The Board also notes that scores ranging from 41-50 
reflect serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job). 

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 41-50, a higher rating is not 
warranted on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such GAF 
scores.  Indeed, the competent evidence does not show severe 
obsessional rituals, or frequent shoplifting, or any other 
"serious" impairment. Thus, the lower GAF scores are not 
consistent with the veteran's actual disability picture here.

In conclusion, there is no basis for an evaluation in excess 
of 30 percent for a generalized anxiety disorder for any 
portion of the rating period on appeal. As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Additionally, the evidence does not reflect that the 
disability at issue necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in June 
2006, prior to the RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by his VCAA letter in June 2006.  Any 
questions as to the appropriate effective date to be assigned 
are moot as the claim has been denied.  
The Board acknowledges that the VCAA letter sent to the 
veteran in June 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, a statement of the case dated in March 2007 
discussed the relevant regulations which relate to the 
criteria for a higher rating.  Based on that evidence, he can 
be expected to understand what was needed to support his 
claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in his 
substantive appeal, he emphasized that his GAF score and VA 
examination warrant a higher evaluation. This statement and 
submissions of VA treatment records demonstrate his actual 
knowledge in understanding the requirement that his condition 
must deteriorate in order to support his claim for an 
increased rating.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA 
outpatient treatment records. In addition, he was afforded VA 
medical examination in July 2006. A subsequent VA examination 
was scheduled for November 2007; however, he failed to 
appear. Significantly, he has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating in excess of 30 percent for a generalized anxiety 
disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


